DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed January 11th, 2022 have been entered. Claims 1, and 3-18 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Claim Objection alongside each and every 112b previously set forth in the Non-Final Office Action mailed October 20th, 2021 and are hereby withdrawn in light of their correction. However, applicants’ amendments have necessitated new Drawing Objections alongside new 112a and 112b Rejections
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two side rails, the upper rail, the lower rail, and the support member of the first frame structure being coplanar (claim 1 and 16); alongside the second frame stopping from moving when the lower rail moves against the support member of the first support frame (of claims 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Notably with regard to aspects of claim 5 (the second frame stopping when the lower rail (23) moves against the support member (15), it is observed by Examiner that the only depiction that seems to be pertinent/illustrative of this point has lower rail (23) at a height eminently higher than the support member (15), as illustrated below.

    PNG
    media_image1.png
    170
    295
    media_image1.png
    Greyscale

Modified FIG. 6
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1 and 16, the limitation “the two side rails (10a) and (10b), the upper rail (10c), the lower rail (10d) and the support member (15) of the first frame structure (110) are co-planar” is recited. Notably, there is a lack of antecedent basis for this limitation in the specification. Furthermore, the side rails a possessed of an eminently demonstrable different height than that of any of the upper rail, lower rail, or support rail. It is not understood how the five cited entities are coplanar with each other. The nearest understanding Examiner can construe from applicant’s original disclosure (in the total absence of such language missing from the specification and all depictions of the invention being either oblique or cross sectional (with such elements seemingly of different heights) is that there is a surface that the five cited elements are all common too, but the entities themselves are not coplanar and such limitation is considered to be new matter. For the purposes of examination, the limitation is construed to be met wherein the upper, lower rails and the support member are coupled to the side rails (directly or indirectly and such entities are parallel.
Further regarding claims 1, 16, and 17, the limitation “a support member (15) directly connected to each of the two side rails (10a) and (10b)” and “the support member (15) has a transversely-aligned bar (15c) directly connected to the two side rails 10a and 10b” are recited. However, applicant’s disclosure does not possess adequate possession of this language, but does note “In contrast, when an element is referred to as being, for example, "directly on," "directly attached" to, "directly connected" to, "directly coupled" with or "directly contacting" another element, there are no intervening elements present” (page 6 final paragraph). Wherein applicant clearly does not seem to possess support for this explicit definition in the drawings themselves where the middle bar (15) clearly possesses an intervening element (the vertical posts 24) between the first frame structure and the second frame structure. As such, the limitation “directly” in “a support member (15) directly connected to each of the two side rails (10a) and (10b)” treated as new matter and is construed as cancelled. Explanation is respectfully requested and amendment is otherwise necessary. 
Claims 3-15 and 18 are additionally rejected under U.S.C. 35 112(a) or U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claims 1, 16, and 17)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “such that the second frame structure (120) stops from moving when the lower rail (23) moves against the support member (15) of the of the first frame structure (110)” is recited. There is confusion as to whether the limitation is referring to a method of use (e.g. “the second frame structure actively stops moving when the lower rail moves against the support member”) to necessitate infringement, or is directed to an apparatus and necessitates only the elements of a second frame structure, a lower rail, a support member, and a first frame structure to be infringed upon. Notably, the language applicant has used is active verbiage that makes it difficult to ascertain if the limitation’s scope is constrained to merely apparatus or a method of use of the invention; where such functional feature OR method is not illustrated by applicant and is not understood in the context of the depictions (see Modified FIG. 6 above) to be attained. Furthermore, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, in light of the preamble being directed toward an apparatus, the limitation is construed in an apparatus form, is construed as ‘configured to eventually stop moving at some arbitrary point when the lower rail moves in a direction toward the support member’.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroud et al. (U.S. Pat. No. 6101647); hereafter "Stroud" in view of Rawls-Meehan et al. (U.S. Pub. No. 20170360212); hereafter "Rawls".
Regarding claim 1, Stroud discloses (FIGS. 1 and 2) an adjustable bed system (as illustrated between FIGS. 1 and 2), comprising: 
a first frame structure (22; FIG. 2) comprising: 
two side rails (30/31; FIG. 2) transversely spaced and longitudinally extended and being parallel to each other (As illustrated in FIG. 2), each side rail having an upper end (near 26) and opposite, lower end (near 28); 
an upper rail (26) and a lower rail (28) longitudinally spaced and transversely extended, two ends of the upper rail (26) connected to the upper ends of the two side rails (as illustrated in FIG. 2) and two ends of the lower rail (28) connected to the lower ends of the two side rails (as illustrated in FIG. 2) such that the upper rail and the lower rail are parallel to each other (as illustrated in FIG. 2); and 
a support member (94; FIG. 2) directly connected (interpreted to mean directly coupled as through an intermediate element analogous to vertical posts as applicant demonstrates in FIG. 3, as set forth in the 112a Rejection above, where Stroud’s middle bar is connected to the side rails through 24/112) to each of the two side rails (through 24/112; FIG. 2) at a position between the upper end and the lower end of said side rail (as illustrated in FIG. 2) such that the two side rails (10a) and (10b), the upper rail (10c), the lower rail (10d) and the support member (15) of the first frame structure (110) are {parallel}; 
a second frame structure (24) disposed on and moveably coupled to the first frame structure (as illustrated between FIGS. 1 and 2); 
a back lifting assembly (about 20; FIG. 2) comprising a back lifting bracket (58/60/98/100/102) pivotally connected to the second frame structure (through 62/110; as illustrated between FIGS. 1 and 2), and a back lifting actuator (90 and constituents; FIG. 2) pivotally connected between the back lifting bracket and the first frame structure (as illustrated in FIG. 2 between the back lifting bracket and the first frame structure underneath) for operably driving the back lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to one of the first frame structure and the second frame structure (as illustrated between FIGS. 1 and 2); wherein the back lifting bracket (58/60/98/100/102; FIG. 2) comprises a transversely extended middle bar (100) and a pair of swing arms (102) transversely spaced and longitudinally extended (As illustrated in FIG. 2), and rigidly connected to ends of the transversely extending middle bar (100, as illustrated in FIG. 2), wherein each of the pair of swing arms (102) has a first end portion (about 100; FIG. 2) and an opposite, second end portion (about 106), wherein the first end portions of the pair of swing arms (102) are pivotally connected to the second frame structure (the upper end portion of the two side rails (52/54/112); as illustrated in FIG. 2), respectively; and 
wherein the back lifting actuator (90 and constituents thereof; FIG. 2) comprises a motor member (90), an outer tube (96) extending from the motor member (90), and an activation rod (threaded rod extending between 96 and 98; FIG. 2) having a first end portion received in the outer tube (96) and an opposite, second end portion (coupled to 98), wherein the activation rod (threaded member between 96 and 98) is engaged with the motor member and configured to be telescopically movable relative to said outer tube according to a direction of motor rotation (as illustrated in FIGS. 1 and 2), wherein the motor member (90) is pivotally connected to the support member (through 92; FIG. 2) of the first frame structure (as previously set forth in claim 2 prior), and the second end portion of the activation rod (threaded member between 96 and 98; FIG. 2) pivotally connected to the middle bar (100) of the back lifting bracket (as illustrated in FIG. 2), or wherein the motor member (90) is pivotally connected to the middle bar (through 96 and threaded member between 98) of the back lifting bracket (through 98), and the second end portion of the activation rod (threaded portion between 96 and 98) pivotally connected to the support member (94) of the first frame structure (as set forth prior).
a leg lifting assembly (about 64/66/116/124/126/128; FIG. 2) comprising a leg lifting bracket (64/66/116/124/126/128) pivotally coupled to the first frame structure (through 68 and 126 as illustrated in FIG. 2), and a leg lifting actuator (116 and constituents) pivotally connected between the leg lifting bracket and the second frame structure (as illustrated in FIG. 2) for operably driving the leg lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the one of the first frame structure and the second frame structure (as illustrated in FIGS. 1 and 2);
 a plurality of platforms (76-82; FIG. 1) coupled with the first frame structure (through the second frame structure), the second frame structure (through fasteners as recited in Col. 5, lines 31-41: “center support board”), the back lifting assembly (through fasteners as recited in Col. 5, lines 31-41 “head support board”) and the leg lifting assembly (through fasteners, as recited in Col. 5, lines 31-41: “thigh support board” “foot support board”), such that positions of at least one or more of the plurality of platforms (76-82; FIG. 2) are adjustable in accordance with operations of the back lifting assembly and the leg lifting assembly (as illustrated between FIGS. 1 and 2).
However, Stroud does not explicitly disclose a plurality of fans (170) coupled with the plurality of platforms (161)-(164) and adapted for operably providing air circulation in surrounding of the adjustable bed system.
Regardless, Rawls teaches (FIGS. 3a and 4a) a plurality of fans (120/120’; FIGS. 3a/4a) coupled with the plurality of platforms (110A-110D; FIG. 4a) and adapted for operably providing air circulation in surrounding of the adjustable bed system (as illustrated in FIG. 3a).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have modified the platforms and remote control of Stroud (76-82; FIG. 1/FIG. 6) by incorporating the fans and controls thereof of Rawls (120/120’; FIGS. 3a/4a; FIG. 8, as set forth in paragraph 0020: “electromechanical system/PLC controller can receive fan operation instructions/commands from a remote control for the adjustable bed”). Where the results would have been predictable as both Stroud and Rawls are concerned with beds that fold at four points with an articulated back and legs section and use planar platforms to support the mattress thereon. Where further Rawls clarifies in the Abstract that “The mattress thermal management system can be incorporated into a conventional mattress/bed system or into an adjustable bed system”. Where Rawls further advantageously notes in the Abstract that such a system (of fans and controls) induces “a uniform suction flow, a uniform discharge flow, and/or a combined suction/discharge (circulating) flow that enhances the cooling and/or heating rate of the mattress”.
Regarding claim 3, Stroud in view of Rawls discloses (Stroud: FIGS. 1 and 2) the adjustable bed system of claim 1, wherein the second frame structure (24/52/54/112; FIG. 2) comprises: 
two side rails (52/112) and (54/112) transversely spaced and longitudinally extended and being parallel to each other (as illustrated in FIG. 2), each side rail (52/112) or (54/112) having two spaced-apart, vertical posts (41) downwards extended into and moveably coupled to a respective one of the two side rails (30) and (31) of the first frame structure (as illustrated between FIGS. 1 and 2); and 
an upper rail (33; FIG. 1), an intermediate rail (120; FIG. 2) and a lower rail (34; FIG. 2) connected to the two side rails (52/112) and (56/112) at an upper portion, an intermediate portion and a lower portion of the two side rails, respectively (as illustrated in FIGS. 1 and 2).
Regarding claim 4, Stroud in view of Rawls discloses (Stroud: FIGS. 2) the adjustable bed system of claim 3, wherein for each side rail (52/112; FIG. 2) or (54/112) of the second frame structure, the two spaced-apart, vertical posts (41; FIG. 2) are located respectively at an upper end portion and a lower end portion of said side rail (as illustrated in FIGS. 2).
Regarding claim 5, Stroud in view of Rawls discloses (Stroud: FIGS. 1-3) the adjustable bed system of claim 4, wherein the vertical post (41; FIG. 2) located at the lower end portion of said side rail (52/112) or (54/112) is moveable in the respective one of the two side rails (as illustrated in FIGS. 1-3) of the first frame structure between the support member (94) and the lower end of the respective one of the two side rails (30/31) of the first frame structure (as illustrated in FIG. 2 with the vertical post is movable and vertically between the support member (94) and the lower end (about 28; FIG. 2) of the respective one of the two side rails), such that the second frame structure (120) is configured to eventually stop moving at some arbitrary point when the lower rail moves in a direction toward the support member (as previously construed in the 112b and drawing sections pertinent above; wherein the second frame structure will stop moving at some arbitrary point upon moving in a direction toward the support member as illustrated in FIGS. 1 and 2).
Regarding claim 6, Stroud in view of Rawls discloses (Stroud: FIGS. 1-4) the adjustable bed system of claim 3, wherein each vertical post (36/41; FIGS. 2-4) comprises a roller (37; FIGS. 2-4) attached onto its lower end (lower end of 36; FIG. 4), the roller (37) being received and moveable in one of the two side rails of the first frame structure (as illustrated between FIGS. 1 and 2).
Regarding claim 9, Stroud in view of Rawls discloses (Stroud: FIGS. 2) the adjustable bed system of claim 3, wherein 
the leg lifting bracket (64/66/116/124/126/128; FIG. 2) comprises a middle bar (126) and a pair of swing arms (128), wherein the pair of swing arms (128) is transversely spaced and longitudinally extended, and rigidly connected to ends of the transversely extending middle bar (126; as illustrated in FIG. 2), and each of the pair of swing arms (128) has a first end portion (near 126) and an opposite, second end portion (near 130), wherein the first end portions of the pair of swing arms (128) are disposed and moveable on the support member (94, through 110 and 52; FIG. 2) of the first frame structure (as set forth in claim 2 prior by connection through 24 and 112); and 
the leg lifting actuator (116 and constituents thereof; FIG. 2) comprises a motor member (116), an outer tube (122) extending from the motor member (116), and an activation rod (threaded member between 122 and 124; FIG. 2) having a first end portion received in the outer tube (as illustrated in FIG. 2) and an opposite, second end portion (near 124; FIG. 2), wherein the activation rod (threaded portion between 122 and 124) is engaged with the motor member (through 122) and configured to be telescopically movable relative to said outer tube (122) according to a direction of motor rotation (as illustrated between FIGS. 1 and 2, wherein the motor member (116) is pivotally connected to the intermediate rail (120; FIG. 2) of the second frame structure (as illustrated in FIG. 2), and the second end portion of the activation rod (threaded portion between 122 and 124) pivotally connected to the middle bar (126) of the leg lifting bracket (through 124; as illustrated in FIG. 2), or wherein the motor member (116) is pivotally connected to the middle bar (126) of the leg lifting bracket (as illustrated in FIG. 2), and the second end portion of the activation rod (threaded portion between 122 and 124) pivotally connected to the intermediate rail (120; FIG. 2) of the second frame structure (as illustrated in FIG. 2).
Regarding claim 11, Stroud in view of Rawls discloses (Stroud: FIGS. 1 and 2) the adjustable bed system of claim 9, wherein the plurality of platforms (76-82; FIG. 1) comprises 
a back platform (76) mounted on the back lifting bracket (as set forth in Col. 5, lines 31-41), such that the back platform (76) is rotatable around a lower side of the back platform (76) in a back platform forward direction or a back platform backward direction (as illustrated in FIG. 1 and conveyed through FIG. 2; 
a seat platform (78) mounted on the two side rails (52) and (54) of the second frame structure (as illustrated in FIGS. 1 and 2, clarified in Col. 5, lines 31-41); 
a thigh platform (80; FIGS. 1 and 2) mounted on the leg lifting bracket (through 64/66 as illustrated between FIGS. 1 and 2 and clarified in Col. 5, lines 31-41) with an upper side (about hinge axis 68; FIG. 2) being hinged with a lower side of the seat platform (through 52/54 and 68) through a first hinge (68; FIG. 2), such that the thigh platform (80) is rotatable around a rotating axis of the first hinge (68) in a thigh platform forward direction or a thigh platform backward direction (as illustrated and conveyed through FIGS. 1 and 2); and 
a leg platform (82; FIG. 2) with an upper side of the leg platform (nearest hinge axis 74; FIG. 2) being hinged with a lower side of the thigh platform (leftmost end of 64/66; FIG. 2) through a second hinge (74; FIG. 2), such that the leg platform (82) is rotatable around a rotating axis of the second hinge (as illustrated and conveyed through FIGS. 1 and 2).
Regarding claim 12, Stroud in view of Rawls discloses (Stroud: FIGS. 1 and 2) the adjustable bed system of claim 11, wherein the back lifting assembly (about 20; FIG. 2) further comprises a pair of back support tubes (104; FIG. 2), each back support tube[[s]] (104; FIG. 2) having a first end pivotally connected to the upper rail (26) of the first frame structure (as illustrated between FIGS. 1 and 2), and an opposite, second end (about 106; FIG. 2) pivotally connected to the back platform (through 106, where the back platform is connected by abutting to lift the back platform up and down).
Regarding claim 13, Stroud in view of Rawls discloses (Stroud: FIGS. 1 and 2) the adjustable bed system of claim 12, wherein the leg lifting assembly (about 64/66/116/124/126/128; FIG. 2) further comprises a pair of leg support tubes (132; FIG. 2), each leg support tubes (132; FIG. 2) having a first end pivotally connected to [[the]] a lower rail (34; FIG. 2) of the second frame structure (as illustrated in FIG. 2), and an opposite, second end (nearest 136; FIG. 2) pivotally connected to the leg platform (through 136; as understood and conveyed between FIGS. 1 and 2).
Regarding claim 14, Stroud in view of Rawls discloses (Stroud: FIGS. 1; Rawls: FIGS. 3a and 4a) the adjustable bed system of claim 1, wherein one or more of the plurality of platforms (Stroud: 76-82; FIGS. 1 and 2) have a plurality of openings (Rawls: as illustrated in FIG. 4a), and wherein the plurality of fans (Rawls: 120/120’; FIGS. 3a/4a) is mounted onto said one or more platforms (Stroud: 76-82; FIG. 1) such that each of the plurality of openings accommodates a respective fan of the plurality of fans (as set forth previously in claim 1 prior).
Regarding claim 15, Stroud in view of Rawls discloses (Stroud: FIGS. 6; Rawls: FIG. 8) the adjustable bed system of claim 1, further comprising a controller (Stroud: as illustrated in FIG. 6; Rawls: as illustrated in FIG. 8; the combination as set forth in claim 1 prior) configured to control operations of the back lifting actuator (as understood through the controls availed by Stroud: FIG. 6), the leg lifting actuator (as understood through the controls availed by Stroud: FIG. 6) and the plurality of fans (as understood through the combination of Rawls’ fans and controls into the platforms and control of Stroud respectively as set forth previously in claim 1 prior), respectively
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroud in view of Rawls in further view of Sheppard (U.S. Pub. No. 20130019407).
Regarding claim 7, Stroud in view of Rawls discloses (Stroud: FIGS. 2) the adjustable bed system of claim 6, wherein each of the two side rails (Stroud: 30/31; FIG. 2) of the first frame structure (22) is formed for receiving the rollers (37; FIG. 2) of the two spaced-apart, vertical posts (41; FIG. 2).
However, Stroud does not explicitly disclose wherein the two side rails are formed of a C-shape steel for receiving the rollers of the two spaced-apart vertical posts.
Regardless, Sheppard teaches (FIG. 5) two side rails (56; FIG. 5) that are formed of a C-shape steel (As illustrated in FIG. 5) for receiving rollers (as illustrated in FIG. 5) of two spaced apart vertical posts (extending downward from 48; FIG. 5)
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have substituted the L-shaped steel and mechanisms of connection of Stroud (as illustrated in FIGS. 3 and 4) with the C-shaped steel and the mechanisms of connection in Sheppard (as illustrated in FIG. 5). Where the results would have been predictable as both Stroud and Sheppard are concerned with raised (by vertical posts) articulated bedding assembly carriages. Where further it is considered advantageous that the use of a C-shaped steel (and connections thereof) as Sheppard uses (As illustrated in FIG. 5) in place of the L-shaped steel (And connections thereof) as Stroud uses (As illustrated in FIGS. 3 and 4) would simplify the construction of the bedding assembly by reducing the number of fasteners necessary about the roller by at least two (Stroud’s upper connective vertical bolts and nuts, and at least one of the transverse/horizontal nuts), which would further reduce the number of connections that could uncouple or loosen from ambient oscillations in the bedding assembly (such as by motion of the user or the fans of the combination of Stroud and Rawls), further securing the assemblage of the bedding assembly.
Regarding claim 10, Stroud in view of Rawls discloses (Stroud: FIGS. 2) the adjustable bed system of claim 9, 
However, Stroud does not disclose wherein the first end portion of each swing arm of the leg lifting bracket is equipped with a leg lifting wheel that is operably rotatable on the support member of the first frame structure.
Regardless, Sheppard teaches (FIG. 5) a support member (transverse bar spanning between 48; FIG. 5), where the left lifting bracket (44 and constituent elements thereof; FIG. 5) is equipped with a leg lifting wheel (circular distal ends of 44; FIG. 5) that is supported by and operably rotatable on the support member (through fixed connected members 48; FIG. 5) of the first frame structure (the elements of the support member connected to the first frame structure 56; FIG. 5).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the leg lifting wheels and support member tracks of Sheppard (circular distal ends of 44 and the tracks 48 coupled to the transverse support member (transverse bar)) into the support member and middle bar of Stroud (94 and 126; FIG. 2). Where the results would have been obvious as both Stroud and Sheppard are concerned with articulated bedding assemblies that utilize articulated bracket assemblies and rollers along the first frame structure. Where advantageously, as Sheppard notes in paragraph 0037 that the “central cross bar 44 is connected to the sliding member 48. The central cross bar 44 allows the transportation of the bed frame 12 easier”, wherein it is considered that the assemblage of Stroud requires at a minimum a more meticulous disassembly/assembly of the pivots about 68 and 110 (FIG. 2), alongside the removal of either bolts 107 or 109 (FIG. 5) which may necessitate further removal of the plates 52/54 (FIG. 2); while the disassembly/assembly of Sheppard only necessitates (FIG. 5) fitting the cross bar 44 into the sliding members 48 and coupling the end 50 to the motor (As illustrated in FIG. 5). Thereby simplifying construction and allowing easier assembly/disassembly which grants easier transport as Sheppard describes (paragraph 0037). 
Claim 8, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroud in view of Sheppard.
Regarding claim 16, Stroud in view of Rawls discloses (Stroud: 1 and 2) an adjustable bed system (as illustrated between FIGS. 1 and 2), comprising: 
a first frame structure (22; FIG. 2) comprising: 
two side rails (30/31; FIG. 2) transversely spaced and longitudinally extended and being parallel to each other (As illustrated in FIG. 2), each side rail having an upper end (near 26) and opposite, lower end (near 28); 
an upper rail (26) and a lower rail (28) longitudinally spaced and transversely extended, two ends of the upper rail (26) connected to the upper ends of the two side rails (as illustrated in FIG. 2) and two ends of the lower rail (28) connected to the lower ends of the two side rails (as illustrated in FIG. 2) such that the upper rail and the lower rail are parallel to each other (as illustrated in FIG. 2); and 
a support member (94; FIG. 2) directly connected (interpreted to mean directly coupled as through an intermediate element analogous to vertical posts as applicant demonstrates in FIG. 3, as set forth in the 112a Rejection above, where Stroud’s middle bar is connected to the side rails through 24/112) to each of the two side rails (through 24/112; FIG. 2) at a position between the upper end and the lower end of said side rail (as illustrated in FIG. 2) such that the two side rails (10a) and (10b), the upper rail (10c), the lower rail (10d) and the support member (15) of the first frame structure (110) are {parallel}; 
a second frame structure (24) disposed on and moveably coupled to the first frame structure (as illustrated between FIGS. 1 and 2); 
a back lifting assembly (about 20; FIG. 2) comprising a back lifting bracket (58/60/98/100/102) pivotally connected to the second frame structure (through 62/110; as illustrated between FIGS. 1 and 2), and a back lifting actuator (90 and constituents; FIG. 2) pivotally connected between the back lifting bracket and the first frame structure (as illustrated in FIG. 2 between the back lifting bracket and the first frame structure underneath) for operably driving the back lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to one of the first frame structure and the second frame structure (as illustrated between FIGS. 1 and 2);
a leg lifting assembly (about 64/66/116/124/126/128; FIG. 2) comprising a leg lifting bracket (64/66/116/124/126/128) pivotally coupled to the first frame structure (through 68 and 126 as illustrated in FIG. 2), and a leg lifting actuator (116 and constituents) pivotally connected between the leg lifting bracket and the second frame structure (as illustrated in FIG. 2) for operably driving the leg lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the one of the first frame structure and the second frame structure (as illustrated in FIGS. 1 and 2)
However, Stroud does not explicitly disclose wherein the first end portion of each swing arm of the leg lifting bracket is equipped with a leg lifting wheel that is supported by and operably rotatable on the support member of the first frame structure.
Regardless, Sheppard teaches (FIG. 5; Modified FIG. 1) a support member (transverse bar spanning between 48; FIG. 5), where the leg lifting bracket (44 and constituent elements thereof; FIG. 5) is equipped with a leg lifting wheel (circular distal ends of 44; FIG. 5) that is supported by and operably rotatable on the support member (through fixed connected members 48; FIG. 5) of the first frame structure (the elements of the support member connected to the first frame structure 56; FIG. 5), alongside two longitudinally-aligned support arms (Modified FIG. 5)) spaced-apart connected to the transversely-aligned bar (as illustrated in Modified FIG. 5) that support the leg lifting wheels (as illustrated in Modified FIG. 5).

    PNG
    media_image2.png
    355
    745
    media_image2.png
    Greyscale

Modified FIG. 5
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the leg lifting wheels and support member tracks (longitudinally aligned support arms) of Sheppard (circular distal ends of 44 and the tracks 48 coupled to the transverse support member (transverse bar); as illustrated in FIG. 1/Modified FIG. 1) into the support member and middle bar of Stroud (94 and 126; FIG. 2). Where the results would have been obvious as both Stroud and Sheppard are concerned with articulated bedding assemblies that utilize articulated bracket assemblies and rollers along the first frame structure. Where advantageously, as Sheppard notes in paragraph 0037 that the “central cross bar 44 is connected to the sliding member 48. The central cross bar 44 allows the transportation of the bed frame 12 easier”, wherein it is considered that the assemblage of Stroud requires at a minimum a more meticulous disassembly/assembly of the pivots about 68 and 110 (FIG. 2), alongside the removal of either bolts 107 or 109 (FIG. 5) which may necessitate further removal of the plates 52/54 (FIG. 2); while the disassembly/assembly of Sheppard only necessitates (FIG. 5) fitting the cross bar 44 into the sliding members 48 and coupling the end 50 to the motor (As illustrated in FIG. 5). Thereby simplifying construction and allowing easier assembly/disassembly which grants easier transport as Sheppard describes (paragraph 0037).
Regarding claim 8, Stroud in view of Sheppard discloses (Stroud: FIGS. 1 and 2) the adjustable bed system of claim 16, wherein 
the back lifting bracket (58/60/98/100/102; FIG. 2) comprises a middle bar (100) and a pair of swing arms (102), wherein the pair of swing arms (102) is transversely spaced and longitudinally extended (As illustrated in FIG. 2), and rigidly connected to ends of the transversely extending middle bar (100, as illustrated in FIG. 2), and each of the pair of swing arms (102) has a first end portion (about 100; FIG. 2) and an opposite, second end portion (about 106), wherein the first end portions of the pair of swing arms (102) are pivotally connected to the upper end portion of the two side rails (52/54/112) of the second frame structure (as illustrated in FIG. 2), respectively; and 
the back lifting actuator (90 and constituents thereof; FIG. 2) comprises a motor member (90), an outer tube (96) extending from the motor member (90), and an activation rod (threaded rod extending between 96 and 98; FIG. 2) having a first end portion received in the outer tube (96) and an opposite, second end portion (coupled to 98), wherein the activation rod (threaded member between 96 and 98) is engaged with the motor member and configured to be telescopically movable relative to said outer tube according to a direction of motor rotation (as illustrated in FIGS. 1 and 2), wherein the motor member (90) is pivotally connected to the support member (through 92; FIG. 2) of the first frame structure (as previously set forth in claim 2 prior), and the second end portion of the activation rod (threaded member between 96 and 98; FIG. 2) pivotally connected to the middle bar (100) of the back lifting bracket (as illustrated in FIG. 2), or wherein the motor member (90) is pivotally connected to the middle bar (through 96 and threaded member between 98) of the back lifting bracket (through 98), and the second end portion of the activation rod (threaded portion between 96 and 98) pivotally connected to the support member (94) of the first frame structure (as set forth in claim 2 prior). 
Regarding claim 17, Stroud in view of Sheppard discloses (Stroud: FIGS. 1 and 2; Sheppard: Modified FIG. 5) the adjustable bed system of claim 16, wherein the support member (Stroud: 94; FIG. 2; Sheppard: Modified FIG. 5) has a transversely-aligned bar (as illustrated in FIGS. 1 and 2) wherein the transversely aligned bar is {{directly}} connected to the two side rails (where ‘directly’ is construed as set forth in the 112a section and claims 1/16 prior), and two longitudinally-aligned support arms (Sheppard: Modified FIG. 5) spaced-apart connected to the transversely-aligned bar (Sheppard: Modified FIG. 5, as set forth in claim 16 above).
Regarding claim 18, Stroud in view of Sheppard discloses (Stroud: FIGS. 1 and 2; Sheppard: Modified FIG. 5) the adjustable bed system of claim 17, wherein the leg lifting wheel (Sheppard: as set forth in claim 16) on the first end portion of each swing arm (Sheppard: as illustrated in Modified FIG. 5) of the leg lifting bracket (as considered in claim 16 prior) is supported by and operably rotatable on a respective one of the two longitudinally-aligned support arms (Sheppard: as illustrated in Modified FIG. 5) of the support member (Sheppard: Modified FIG. 5).
Response to Arguments
Applicant’s arguments, see Remarks (page, filed January 11th, 2022, with respect to Claim Objections and 112b Rejections alongside the 102 Rejections of claims 1-2, and 12-13 have been fully considered and are persuasive.  The previous Claim Objections and 112b Rejections; alongside the 102 Rejections of claims 1-2, and 12-13 under Rawls of October 20th, 2022 has been withdrawn. 
Applicant's arguments filed January 11th, 2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Stroud fails to demonstrate the support member connected to each of the two side rails, it is considered that applicant does not have adequate possession of the claimed limitation (as set forth in the 112a section above) in light of the lack of antecedent support in the original specification/disclosure and the figures eminently showing the middle bar being connected to the side rails through an intervening element comprising the vertical posts. In deference with applicant’s originally specified explicit definition for directly, Examiner has concluded that applicant lacks sufficient showing of possession of the claimed subject matter and is construed as cancelled.
Furthermore, Stroud clearly and eminently demonstrates a back lifting bracket (58/60/98/100/102; FIG. 2) pivotally connected to the second frame structure (eminently demonstrated in FIG. 2 of Stroud), and a back lifting actuator (90 and constituents; FIG. 2) pivotally connected between the back lifting bracket and the first frame structure (as illustrated in FIG. 2 between the back lifting bracket and the first frame structure underneath), wherein the motor is pivotally connected to the support member of the first frame structure (through 92; FIG. 2), and the second end portion of the activation rod pivotally connected to the middle bar of the back lifting bracket (through 98; FIG. 1) AND wherein the motor member is pivotally connected to the middle bar of the back lifting bracket (through 98; FIG. 1) and the second end portion of the activation rod is pivotally connected to the support member of the first frame structure (through 92; FIG. 2). Where either limitation is met by the eminently demonstrating FIGS. 1 and 2 of Stroud, wherein the motor member is pivotally connected to both the support member, and the middle bar of the back lifting bracket, and simultaneously (because the activation rod is of the motor member and spanning between the support member and the middle bar of the back lifting bracket) the activation rod is pivotally connected to both the support member and the middle bar of the back lifting bracket.
Therefore, Examiner is not persuaded that Stroud in view of Rawls fails to disclose the claimed features of applicant’s invention for the rationale of record and the explanation/clarification prior.
Claims 1, and 3-18 remain rejected under 103 with Stroud and Rawls, alongside Stroud and Sheppard directed to claims 16-18.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673          

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                  
4/27/2022